       Case 2:17-cr-00287-JCM-VCF Document 79 Filed 02/27/19 Page 1 of 3


1    DANIEL HILL
     HILL FIRM PLLC
2    Nevada Bar No. 12773
     228 S. 4th Street, 3rd Floor
3    Las Vegas, Nevada 89101
     Phone: 702-848-5000
4    Fax: 702-442-8338
     dan@hillfirmlawyers.com
5    Attorney for Defendant

6
                         UNITED STATES DISTRICT COURT
7                             DISTRICT OF NEVADA
                                     -oOo-
8

9      UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00287-JCM-VCF

                              Plaintiff,                STIPULATION TO CONTINUE
10
                                                              SENTENCING
                   vs.                                        (First Request)
11
       ELIZABETH TRINH, et al.,
12
                              Defendants.
13

14
            IT IS HEREBY STIPULATED AND AGREED by and between the United States
15
      of America, through Eric Schmale, Esq. and Thomas Flynn, Esq., Assistant United
16
      States Attorneys, together with Daniel Hill, Esq., counsel for defendant Elizabeth Trinh,
17
      that the sentencing hearing currently scheduled for April 10, 2019 at 10:30 a.m. be
18
      vacated and set to a date and time convenient to this Court, but no sooner than 30 days
19
      from the current sentencing date. The government respectfully requests that sentencing
20
      not be scheduled on May 13, 2019 due to a conflict.
21
            This stipulation is entered into for the following reasons:
22
            1. The Defendant is out of custody and does not object to the continuance.
23
            2. The Defendant needs additional time to prepare for Defendant’s sentencing
24
                                                  1
     Case 2:17-cr-00287-JCM-VCF Document 79 Filed 02/27/19 Page 2 of 3


1           hearing.

2        3. The parties agree to the continuance.

3        4. Additionally, denial of this request for continuance could result in a

4           miscarriage of justice.

5        5. The additional time requested by this Stipulation is made in good faith and

6           not for purposes of delay.

7           This is the first request for a continuance of the sentencing hearing.

8               DATED this 27th day of February 2019.

9                                             /s/ Daniel Hill
                                              ______________________
10                                            Daniel Hill, Esq.
                                              Counsel for Clifton Newman
11
                                              /s/ Eric Schmale
12                                            ______________________
                                              Eric Schmale, Esq.
13                                            Counsel for the United States
14                                            /s/ Thomas Flynn
                                              ______________________
15                                            Thomas Flynn, Esq.
                                              Counsel for the United States
16

17

18

19

20

21

22

23

24
                                              2
      Case 2:17-cr-00287-JCM-VCF Document 79 Filed 02/27/19 Page 3 of 3


1
                      UNITED STATES DISTRICT COURT
2                         DISTRICT OF NEVADA
3                                -oOo-
4
      UNITED STATES OF AMERICA,                      2:17-cr-00287-JCM-VCF
5
                             Plaintiff,
6
                                                     ORDER
                  vs.
7
      ELIZABETH TRINH, et al.,
8
                            Defendants.
9

10         The ends of justice served by granting the foregoing continuance outweigh the
11   best interest of the public and the Defendant in a speedy sentencing because denying
12   the continuance would be likely to result in a miscarriage of justice, and would deny the
13   Defendant herein sufficient time and the opportunity within which to be able to
14   effectively and thoroughly prepare for sentencing, taking into account the exercise of
15   due diligence.
16
           IT IS THEREFORE ORDERED that sentencing in the above-captioned matter
17   currently scheduled for April 10, 2019 at 10:30 a.m., be vacated and continued to
18    May 15, 2019                        10:00 a.m.
                                   at                       .
19
               March 1, 2019
     DATED
20

21
                                            THE HONORABLE JAMES C. MAHAN
22                                          U.S. DISTRICT COURT JUDGE
23

24
                                                 3
